Citation Nr: 0335244	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture, right knee injury, with chronic overuse 
tendonitis.  

2.  Entitlement to an evaluation in excess of 60 percent for 
myocardial infarction, status post coronary artery bypass 
graft time two.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a lower dorsal spine injury.

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and V. M.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The issues of entitlement to an evaluation in excess of 10 
percent for residuals, fracture, right knee injury, with 
chronic overuse tendonitis; entitlement to an evaluation in 
excess of 60 percent for myocardial infarction, status post 
coronary artery bypass graft time two; and entitlement to an 
evaluation in excess of 10 percent for residuals of a lower 
dorsal spine injury will be addressed in the REMAND portion 
of this decision.



FINDINGS OF FACT

1.  The veteran is service-connected for myocardial 
infarction, status post coronary artery bypass graft times 
two, evaluated as 60 percent disabling; residuals of a lower 
dorsal spine injury, evaluated as 10 percent disabling; 
residuals of a fracture, right knee injury with chronic 
overuse tendonitis, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and right ear 
hearing loss, evaluated as noncompensable; his combined 
service-connected disability rating is 70 percent.  

2.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.18 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation purposes may be 
assigned where the scheduler rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
myocardial infarction, status post coronary artery bypass 
graft times two, evaluated as 60 percent disabling; residuals 
of a lower dorsal spine injury, evaluated as 10 percent 
disabling; residuals of a fracture, right knee injury with 
chronic overuse tendonitis, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
right ear hearing loss, evaluated as noncompensable.  His 
combined service-connected disability rating is 70 percent.  
Thus, he meets the percentage criteria under 38 C.F.R. 
§ 4.16(a).  The Board must now consider whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the Unites States Court of Appeals for Veterans 
Claims (Court) has found that to mean work which is more than 
marginal and permits the individual to earn a "living 
wage."  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The record reflects that the veteran attended college for 
four years, but did not obtain a degree.  His educational 
classes were in the area of refrigeration air conditioning, 
and he also took two classes in computer programming.  He has 
a history of working in areas of appliance maintenance and 
newspaper delivery.  The veteran is medically restricted in 
that he can lift no more than 30 pounds, routinely and 15 
pounds with flare-ups of back pain.  He is also unable to 
walk for more than 1000 yards without experiencing chest 
pain.  

A 2001 VA heart strength evaluation report reflects a 
calculated left ventricular ejection fraction of 60 percent 
and a calculated right ventricular ejection fraction of 43 
percent.  There appeared to be some hypokinesis.  Upon VA 
heart examination dated in April 2002, the examiner noted 
that the veteran's functional limitations due to his heart 
could be defined as an inability to walk for more than 1000 
yards without experiencing chest pain.  The examiner opined 
that the veteran's coronary artery disease exacerbated by 
deconditioning limited his endurance but would not preclude 
him from employment.  The examiner further opined that the 
veteran's thoracolumbar disability and right knee overuse 
tendonitis limited his ability to work in a position 
requiring prolonged ambulation for extended periods of time.  
He noted that the veteran was limited to lifting nor more 
than 30 pounds routinely and to 15 pounds with flares of his 
back pain.  The examiner stated that there was insufficient 
evidence to state that the veteran would be precluded from 
performing any type of work-related activity due to his 
service-connected conditions.  

An April 2002 statement from DR. J. H., a VA staff physician 
states that the veteran is totally disabled from cardiac 
conditions.  Dr. H. further stated that he felt it would be 
most difficult for the veteran to achieve any meaningful or 
gainful employment.  He opined that it was highly unlikely at 
least now or in the foreseeable future that the veteran would 
be able to achieve any meaningful or gainful employment to 
support his family.  Dr. H. noted that the veteran would be 
having further heart stress tests and nerve studies to 
further delineate the extent of his heart and back disease.  
An August 2002 VA medical record demonstrates blockage in the 
veteran's left carotid artery at 60 to 70 percent.  

Following a thorough review of the evidence of record, the 
Board concludes that with all reasonable doubt resolved in 
favor of the veteran, he is unable to obtain and retain 
substantially gainful employment due to his service-connected 
disabilities.  Specifically, the veteran's service-connected 
myocardial infarction, status post coronary artery bypass 
graft times two, currently evaluated as 60 percent disabling, 
more likely than not renders the veteran unemployable.  
Although one VA physician found insufficient evidence to 
state that the veteran was precluded from any type of work-
related activity, another VA physician did stated that it was 
highly unlikely that the veteran would be able to achieve any 
meaningful or gainful employment now or in the foreseeable 
future.  Thus, the evidence is at least in a state of 
equipoise as to the issue of unemployability.  Against the 
background of the veteran's education and types of employment 
which he has engaged in, the nature and extent of the 
veteran's service-connected disabilities are such that he 
could not realistically be expected to obtain or maintain any 
type of substantially gainful employment compatible with his 
education and work history.  Accordingly, entitlement to TDIU 
benefits is warranted.  



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent only, the appeal is granted.  



REMAND

The veteran is seeking entitlement to an increased evaluation 
of his service-connected myocardial infarction, residuals of 
a right knee injury, and residuals of a lower dorsal spine 
injury.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant action, 
the veteran's claims were filed after the date of enactment; 
therefore, the VCAA is applicable.

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions in the VCAA in relation to his claims for 
increased ratings.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA in regard to 
these claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
regard to the veteran's claims for 
increased evaluations of his myocardial 
infarction, residuals of a right knee 
injury, and residuals of a lower dorsal 
spine injury.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

2.  After any necessary notice and 
development has been completed, the record 
should again be reviewed, taking into 
consideration any relevant changes in the 
rating criteria of the spine.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



